UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1225


FRED HENDERSON MOORE,

                Plaintiff - Appellant,

          v.

CITY OF CHARLESTON, and its agents and servants,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:10-cv-02148-DCN)


Submitted:   June 30, 2011                 Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Henderson Moore, Appellant Pro Se. Christina Rae Fargnoli,
CLAWSON & STAUBES, LLC, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fred   Henderson   Moore       seeks   to   appeal   the   district

court’s order adopting the magistrate judge’s recommendation and

remanding his case to state court.              We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on February 3, 2011.       The notice of appeal was filed on March

10, 2011.     Because Moore failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       DISMISSED




                                       2